Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 1 of 25




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA



 S.P. and H.P., individually and on behalf
 of I.P., a minor,
                                                               CASE NO.:
         Plaintiffs,

 v.

 BROWARD COUNTY SCHOOL BOARD and
 SYLVIA PALLANTE, individually,

       Defendants.
 ______________________________________/

                               COMPLAINT AND JURY DEMAND

         COME NOW the plaintiffs, S.P. and H.P., individually and on behalf of I.P., a minor, by

 and through the undersigned counsel and hereby allege as follows:


                                              PARTIES

      1. The plaintiff, S.P., is an individual, sui juris, who resides in Broward County, Florida, at

         all times relevant.

      2. The plaintiff, H.P., is an individual, sui juris, who resides in Broward County, Florida, at

         all times relevant.

      3. The plaintiffs, I.P., is a minor who has resides in Broward County, Florida, at all times

         relevant.

      4. The Defendant, BROWARD COUNTY SCHOOL BOARD, (“Board” or “District”) is a

         corporate and governmental agency duly empowered by the constitution and statutes of

         the state of Florida to administer, manage, and operate the Broward County Public

         Schools (“BCPS.”)



                                                   1
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 2 of 25
                                                                      I.P. v. Broward County School Board
                                                                                              Page 2 of 25
                                                                    _______________________________

    5. The Defendant, SYLVIA PALLANTE, is an individual, sui juris, who resides in Broward

       County, Florida and is an employee of Broward County Public School System, at all times

       relevant.

    6. The Board receives state and federal funding for the education of children with

       disabilities. The Board meets the definition of a public entity under 42 U.S.C. § 12131.

                                JURISDICTION AND VENUE

    7. Jurisdiction for this action vests pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) based upon

       claims brought under the Individuals with Disabilities Act, 20 U.S.C. § 1400 et seq.

       ("IDEA") and 42 U.S.C. §§ 1983 & 1988 for violations of S.P., H.P. and I.P.’s civil rights; and

       the District Court’s pendent jurisdiction over the state claims alleged, which arise out of

       the same operative facts and circumstances.

    8. Venue for this action lies pursuant to 28 U.S.C. § 1391(b) in that the Board resides in the

       judicial district and the cause of action accrued in the judicial district.

                                     GENERAL ALLEGATIONS

    9. BCPS receives state and federal funding for education.

    10. S.P. and H.P. are the natural parents (“parents”) of I.P.

    11. I.P. has been identified as having an Autism Spectrum Disorder (ASD) and is essentially

       non-verbal. He also suffers from a heart condition and has an allergy to tree nuts.

    12. BCPS has identified I.P. as a student entitled to received exceptional student education

       (ESE) services due to his disabilities.

    13. I.P. became eligible for ESE services under the category of ASD in Pre-Kindergarten and

       eligibility remains the same to date.

    14. I.P. is currently 9 years old with a date of birth of July 16, 2009.

                                                   2
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 3 of 25
                                                                   I.P. v. Broward County School Board
                                                                                           Page 3 of 25
                                                                 _______________________________

    15. I.P. in currently in the 4th grade at Coral Park Elementary School.

    16. I.P. has had an IEP since pre-kindergarten and continues to have an IEP to date.

    17. I.P. began attending Atlantic West Elementary school in kindergarten and remained there

       until January 2018, during his third-grade school year.

    18. I.P. has always been placed in a separate ASD self-contained classroom with little, if any,

       integration with his non-disabled peers.

    19. I.P. is not on sunshine state standards and instead is on a modified curriculum.

    20. I.P. has a limited ability to communicate and has only just began to verbally express himself

       in single word statements and through vocalizations.

    21. I.P. cannot come home and tell his parents about his school day or what happens to him

       while he is at school.

    22. I.P. communicates through gestures and behaviors.

    23. I.P. received language therapy as a related service on his IEP.

    24. I.P. receives additional therapies outside of school including speech, occupational and

       physical therapy, along with ABA (applied behavior analysis) therapy.

    25. Atlantic West only has a speech and language therapist at the school. There are

       "intermittent" OT therapists and a PT is available but no student at Atlantic West receives

       physical therapy.

    26. The district never provided I.P. with speech, occupational, physical or ABA therapy telling

       I.P.’s mother that the school did not offer these therapies to students at school.

    27. During the 2016-2017 school year, I.P. was in the 2nd grade at Atlantic West Elementary

       School in a self-contained separate ASD cluster classroom.



                                                  3
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 4 of 25
                                                                 I.P. v. Broward County School Board
                                                                                         Page 4 of 25
                                                               _______________________________

    28. During the 2017-2018 school year, I.P. remained at Atlantic West Elementary School in

       the same self-contained classroom for the 3rd grade school year until February 5, 2018.

    29. I.P. was placed in a self-contained autism cluster class and his individual needs became

       obsolete.

    30. Time and time again, no effort from his teacher, principal, autism coach or ESE Specialist

       at Atlantic West and they never demonstrated they were there to help I.P. make meaningful

       progress.

    31. Despite a documented need for behavior, communication, occupational therapy and

       independent functioning no evaluations by qualified experts took place between 2012 and

       2018 before he entered Atlantic West and only after he left Atlantic West.

    32. I.P.’s mother requested evaluations several times over the years both verbally and as

       documented in the parent input sections of IEPs and reevaluation documents. She also

       shared valuable information from privately paid therapists whom she hired because she

       was told certain therapies could not be provided at the school.

    33. With the school's knowledge, I.P. left school early so that he could attend some of these

       services throughout the school year. I.P.'s mother had what she thought was a trustworthy

       relationship with the school and she trusted them completely.

    34. In reviewing I.P.'s IEPs, it is evident that the general levels remained unchanged and

       problem behaviors that interfered with learning did not cease or get better.

    35. Early in the 2017/2018 school year, S.P. was informed by another student that I.P. may

       have been abused in the cafeteria at school.

    36. S.P. immediately met with the school principal to ask that she investigate to make sure that

       the report was true.

                                                 4
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 5 of 25
                                                                  I.P. v. Broward County School Board
                                                                                          Page 5 of 25
                                                                _______________________________

    37. Since I.P. is essentially non-verbal, he could not tell his parents what occurred.

    38. I.P. cannot speak but he can feel.

    39. Despite multiple requests, it was not until January 2018, when I.P.'s parents were finally

       allowed to view their own child's educational record (videos). What they saw was

       horrifying to them.

    40. No one from the District informed the parents about this incident despite having viewed

       the video evidence and knowing with certainty that I.P. had been hit on two separate

       occasions.

    41. I.P. was hit because there were not the proper services and supports in place to address this

       child’s needed.

    42. I.P. was hit because the people working with I.P. were not properly trained.

    43. These failures are a denial of a free appropriate public education (FAPE) in violation of the

       Individuals with Disabilities Education Act (IDEA), Section 504 of the Rehabilitation Act

       and Title II of the Americans with Disabilities Act (ADA).

 TIME LINE DURING THE 2017-2018 SCHOOL YEAR:

    44. On August 21, 2017, defendant, SYLVIA PALLANTE, classroom aide, hit I.P. while he

       was in the cafeteria. This violent incident was captured on video tape.

    45. On August 25, 2017, the school attempted to change I.P.’s classroom due to “problem

       behaviors”.

    46. On August 28, 2017, defendant, SYLVIA PALLANTE, classroom aide, hit I.P. again while

       he was in the cafeteria. This violent incident was again captured on video tape.

    47. On August 29, 2017, S.P. is told by another student that he son was hit in the cafeteria.



                                                  5
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 6 of 25
                                                                 I.P. v. Broward County School Board
                                                                                         Page 6 of 25
                                                               _______________________________

    48. S.P. told Ms. Rant, the Autism coach/BCBA that same date who stated she would set up a

       meeting with the principal.

    49. On August 30, 2017, S.P. had a meeting with the school principal about I.P. being hit in

       the cafeteria.

    50. On November 7, 2017, S.P. emailed the classroom teacher regarding issues related to juice

       and food not being eating during lunch and again acknowledging continued problems in

       the lunch room.

    51. On January 12, 2018, S.P. and H.P. were able to view the videos for the first time.

    52. On January 24, 2018, a third hitting incident was reported by other students to S.P.

    53. On January 26, 2018, S.P. requested a reassignment to another school and issued a 10 day

       notice to cure to the school.

    54. On January 31, 2018, an interim IEP meeting was held at Atlantic West Elementary School.

    55. On February 1, 2018, Plaintiffs, through counsel, filed a request for a due process hearing

       for violations of the IDEA and Section 504 of the Rehabilitation Act.

    56. On February 1, 2018, I.P. reassigned to Coral Park Elementary School was approved by

       the district.

    57. On February 5, 2018, I.P. began to attend Coral Park Elementary School and remains there

       to date.

    58. The complaint was provided by the School District to the Division of Administrative

       Hearings (DOAH) on February 5, 2018 and a case management order was issued on

       February 5, 2018.

    59. On February 12, 2018, the District filed a notice of insufficiency which the court granted

       on the same date before counsels for the Plaintiffs were able to respond.

                                                 6
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 7 of 25
                                                                  I.P. v. Broward County School Board
                                                                                          Page 7 of 25
                                                                _______________________________

    60. On February 22, 2018, a re-evaluation meeting was held at Coral Park Elementary School.

    61. On February 22, 2018, the Plaintiffs filed a motion to reconsider and an amended request

       for a due process hearing. The District again filed a notice of insufficiency on February

       23, 2018. Plaintiffs filed a response thereto and the Court denied the district’s motion on

       February 27, 2018.

    62. An Amended Case Management Order was issued on March 5, 2018.

    63. The Plaintiffs filed a request for clarification of the amended case management order on

       March 6, 2018 and a Clarified Case Management Order was issued by the court on that

       same date.

    64. On March 8, 2018, the Plaintiffs files a notice with the court along with a request that a

       hearing be set in this matter.

    65. On March 9, 2018, the district files what they titled a response to the request for due

       process. On March 13, 2018, there was a hearing held to set dates for the due process

       hearing. A hearing was set to begin May 7, 2018.

    66. On March 19, 2018, Plaintiffs filed a motion to strike the District’s response to the request

       for due process hearing and request for judicial notice. The court denied this motion on

       the same date.

    67. On April 24, 2018, the Plaintiffs filed a motion to compel discovery and request for a

       hearing on the same. The matter was heard by this court on May 3, 2018. The motion to

       compel discovery is granted in part and the due process hearing was moved to May 22,

       2018.

    68. On May 10, 2018, the Plaintiffs filed two additional motions to compel discovery and a

       request for a hearing on the same. A hearing was held on May 14, 2018. The district

                                                 7
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 8 of 25
                                                                   I.P. v. Broward County School Board
                                                                                           Page 8 of 25
                                                                 _______________________________

       represented to the court that the requested information did not exist or was already provided

       thus the motions were denied. The district confirmed the same in writing on May 17, 2018.

    69. The day before the hearing on May 21, 2018, the district filed additional discovery. On

       July 12, 2018, the district filed additional discovery after the close of the record in this

       matter and on that same date, the Plaintiffs filed a motion to strike as untimely. The motion

       was granted on July 17, 2018.

    70. There were three days of hearing. The hearing began on May 22, 2018, and concluded on

       May 24, 2018. Proposed final orders were filed on July 17, 2018.

    71. On August 16, 2018, a Final Order was issued, a copy of which is attached hereto as Exhibit

       “A” and incorporated as if fully set forth herein.

    72. The Final Order found that the procedural violations were not material; that the student

       was provided with FAPE during the 2016-17; 2017-18 school years; that the student being

       hit was not material or a denial of FAPE and thereby dismissed the complaint in its entirety.

    73. In a footnote (FN 1 at pg. 57 of the final order) in the final order the court declined to hear

       the 504 issues that were raised in the due process complaint finding that those claims were

       not properly referred to DOAH by the school district.

    74. S.P., H.P. and I.P. are aggrieved parties from the Final Order.

    75. S.P., H.P. and I.P. have performed all conditions precedent prior to the filing of the instant

       action.

    76. S.P. and H.P. have engaged the firms of Cammarata & Cammarata, P.L. and Disability

       Independence Group, Inc. to represent them and are obligated to pay a reasonable fee for

       their services.



                                                  8
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 9 of 25
                                                                 I.P. v. Broward County School Board
                                                                                         Page 9 of 25
                                                               _______________________________

                                           COUNT 1
                                       DE NOVO REVIEW

       77. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

           Complaint as if fully set forth herein.

       78. I.P. is entitled to a de novo review of the Final Order for which he is aggrieved.

       79. The Plaintiffs are aggrieved by the decision that found that there were no violations

           of FAPE and that the procedural violations were not material and that the student

           being hit was not material or a denial of FAPE. In addition, the refusal by the ALJ to

           hear the properly plead 504 claims is without precedent and in direct contradiction to

           the procedures of the District.

       WHEREFORE, S.P. and H.P. on behalf of I.P. requests a de novo review of the Final Order

    and demand judgment against the Defendant, BROWARD COUNTY SCHOOL BOARD, and

    requests this court to enter an Order that:

           a.     reverses the decision of the Administrative Law Judge (ALJ) and determine that

                  the procedural violations were a denial of FAPE;

           b.     reverses the decision of the ALJ and determine that there was a denial of FAPE

                  during the 2016-17 and 2017-18 school years;

           c.     reverses the decision of the ALJ and determine that hitting a student is material

                  and does rise to the level to be a denial of FAPE;

           d.     reverses the decision of the ALJ and determine the ALJ did have

                  jurisdiction to hear properly plead violations of Section 504 of the

                  Rehabilitation Act (non-idea claims) for discrimination and retaliation;

           e.      reimburses the expenses incurred by S.P. and H.P. for related services

                                                  9
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 10 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 10 of 25
                                                                  _______________________________

                   provided privately; and

            f.     pay reasonable costs and attorney's fees incurred by S.P. and H.P. together with

                   such further relief as the court deems just and equitable.



                                       COUNT 2
                       CIVIL RIGHTS – PROCEDURAL DUE PROCESS

        80. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

            Complaint as if fully set forth herein.

        81. Pursuant to IDEA and the Florida law implementing IDEA, the district had a duty and

            failed to provide the Plaintiffs with procedural safeguards, including:

                  a.        Failure to timely evaluate I.P.;

                  b.        failure to develop an BIP for I.P.;

                  c.        failure to implement an appropriate BIP;

                  d.        failure to hold timely IEP meetings; and

                  e.        failure to allow the parent’s meaningful participation.

     82. These violations were not de minimus and impacted the parents’ ability to

        participate as equal members in the process, delayed and denied the student access

        to the supports needed to access his education in the least restrictive environment.

     83. The District’s failures deprived the Plaintiffs of the right to procedural due process

        under the United States and Florida Constitutions.

     84. By violating these constitutional rights, the District deprived the Plaintiffs of their

        civil rights pursuant to 42 U.S.C. § 1983.

     85. As a result of the deprivation of their civil rights, the Plaintiffs have been damaged.


                                                   10
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 11 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 11 of 25
                                                                  _______________________________

         WHEREFORE, S.P. and H.P. on behalf of I.P., demand judgment against the

  Defendant, BROWARD COUNTY SCHOOL BOARD, for damages, together with their

  attorney's fees and costs pursuant to 42 U.S.C §1988, and such further relief as the court

  deems just and equitable.



                                   COUNT 3
           VIOLATION OF TITLE II OF THE AMERICAN DISABILITIES ACT

         86. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         87. Plaintiffs further allege that the District failed to create and ensure implementation of

             I.P.’s IEPs and behavior plans in violation of Title II of the Americans with Disabilities

             Act (“ADA”), 42 U.S.C. §§ 12131–12165.

         88. The District is a public entity and recipient of federal financial assistance, and is

             therefore subject to Title II.

         89. The ADA provides a clear and comprehensive national mandate for the elimination of

             discrimination against individuals with disabilities. 42 U.S.C. § 12101(b)(1)&(2).

         90. The ADA requires that “no qualified individual with a disability shall, by reason of

             such disability, be excluded from participation in or be denied the benefits of the

             services, programs, or activities of a public entity, or be subjected to discrimination by

             any such entity.” 42 U.S.C. § 12132.

         91. Hitting children in the public school setting as a form of redirection and/or discipline

             and feeling emboldened to be able to hit a student without consequence because the




                                                   11
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 12 of 25
                                                                I.P. v. Broward County School Board
                                                                                      Page 12 of 25
                                                              _______________________________

          student has a disability and is nonverbal is exactly the type of discrimination the ADA

          and its amendments aim to prevent and specifically prohibit.

       92. As public entities and instrumentalities of the state, the District is prohibited from

          providing “a qualified individual with a disability with an aide, benefit or service that

          is not as effective in affording equal opportunity to obtain the same result, to gain the

          same benefit, or to reach the same level of achievement as that provided others." 28

          CFR 35.130(b)(1)(iii).

       93. Children with disabilities are provided with support staff that are not trained or under

          trained and therefore children, like I.P., are injured. These injuries are avoidable and

          preventable with the proper level of support, which includes the level of training of

          support staff before they are allowed to work with students. This is especially true for

          non verbal students who are unable to report wrongdoing when it occurs. I.P. was

          unable to report what occurred. The incidents were witnessed and then reported by

          other students and then later confirmed on video tape. Often times incidents are not

          recorded and go unreported. The District has a practice of placing the most vulnerable

          students with the least qualified staff.

       94. The District has discriminated against I.P. in violation of the ADA on the basis of his

          disabilities by failing to timely evaluate I.P. and by denying him appropriate behavioral

          services in a school-based setting, resulting in his being hit by his paraprofessional on

          more than one occasion.

       95. The Defendant, SYLVIA PALLANTE, has been allowed to continue to work with

          children after she hit the Plaintiff.



                                                  12
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 13 of 25
                                                                     I.P. v. Broward County School Board
                                                                                           Page 13 of 25
                                                                   _______________________________

         96. The actions of the District were done with deliberate indifference to the rights of I.P.,

             and his parents, and as such, the Plaintiffs are entitled to damages for their injuries

             therefrom.

     WHEREFORE, S.P. and H.P., individually and on behalf of I.P.,, respectfully request this

  Court declare the actions of the Defendant, BROWARD COUNTY SCHOOL BOARD, violate

  the Americans with Disabilities Act, issue a permanent injunction enjoining the Defendant from

  discriminating against students with disabilities and awarding Plaintiffs’ attorneys’ fees, costs and

  expenses incurred in this matter and for such further relief as the court deems just and equitable.




                                       COUNT 4
                   SECTION 504 OF THE REHABILITATION ACT OF 1973
                                   29 U.S.C. § 794(a)

         97. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         98. Plaintiffs further allege that I.P. has a disability that substantially limits one or more

             major life activities and is a person with a disability under Section 504 of the

             Rehabilitation Act, as amended. See 29 U.S.C. §706(8).

         99. I.P. is otherwise qualified under section 504 of the Rehabilitation Act because he met

             the essential eligibility requirements of the District at all times material hereto.

         100.    Defendant is a recipient of federal financial assistance.

         101.    The District’s policies, practices and procedures violated the Plaintiffs’ rights under

             Section 504 of the Rehabilitation Act by discriminating against the Plaintiff because of

             his disability.


                                                   13
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 14 of 25
                                                                 I.P. v. Broward County School Board
                                                                                       Page 14 of 25
                                                               _______________________________

       102.   Section 104.33 requires that Defendants to provide FAPE to "each qualified

          handicapped person who is in the recipient's jurisdiction." For purposes of Section 504,

          an "appropriate education" is the:

              provision of regular or special education and related aids and services that (i) are
              designed to meet individual educational needs of handicapped persons as
              adequately as the needs of non-handicapped persons are met and (ii) are based upon
              adherence to procedures that satisfy the requirements of §§ 104.34, 104.35, and
              104.36.


       103.   An "appropriate education" can also be provided by implementing an IEP that is

          compliant with IDEA. 34 C.F.R. §104.33(b)(2).

       104.   Because the District did not timely identify and evaluate I.P. they violated section

          504.

       105.   In addition, because the District did not have an appropriate IEP and BIP and

          because the District failed to implement the BIP with fidelity, the Defendant has

          violated section 504.

       106.   Repeatedly hitting of I.P. for identified and known problem behaviors, resulted in

          an escalation of those behaviors, which lead to trauma, a dislike of the cafeteria or

          anything associated with lunch at school.

       107.   The Defendant has discriminated against I.P. in violation of Section 504 of the

          Rehabilitation Act on the basis of his disabilities by failing to evaluate and provide the

          proper level of supports and services and by failing to properly train or supervise

          support staff working with disabled children, especially the most vulnerable, non verbl

          students.




                                               14
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 15 of 25
                                                                       I.P. v. Broward County School Board
                                                                                             Page 15 of 25
                                                                     _______________________________

         108.       The actions of the District were done with deliberate indifference to the rights of

             I.P., and his parents, and as such, the Plaintiffs are entitled to damages for their injuries

             as a result of these discriminatory policies.

         WHEREFORE, Plaintiffs respectfully pray that this Court grant the following relief against

  the District, including entering a declaratory judgment, pursuant to Rule 57 of the Federal Rules

  of Civil Procedure, stating that the Defendant’s practices, policies and procedures have subjected

  Plaintiff to discrimination in violation of Section 504 of the Rehabilitation Act permanently

  enjoining Defendant from any practice, policy and/or procedure which will deny Plaintiff equal

  access to and benefit from Defendant’s services, award compensatory damages, reasonable costs

  and attorneys’ fees and any other relief this court deems necessary and appropriate.

                                                COUNT 5
                                              RETALIATION


         97. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         98. Retaliation is prohibited under the ADA. 42 U.S. Code § 12203.

         99. The definition of retaliation is found in the implementing regulations of the Americans

             with Disabilities Act at 28 CFR 36.206.

         100.       Plaintiffs allege that the Defendant’s failure to advise the parents that I.P. had been

             hit by the Defendant, SYLVIA PALLANTE, the delay in allowing the parents to view

             the video tape of the two incidents, the failure to inform the staff working with I.P. that

             he had been hit and the failure to hold an IEP meeting to address the incidents were

             done in direct response and in retaliation for the parents strong efforts to advocate for

             I.P.

                                                      15
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 16 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 16 of 25
                                                                  _______________________________

         101.    A prima facie case for retaliation consists of four elements: 1) the plaintiff engaged

             in legally protected activity; 2) the defendant knew about the plaintiff’s exercise of this

             right; 3) the defendant then took an action adverse to the plaintiff; and 4) the protected

             activity and the adverse action are causally connected.

         102.    In this case, advocating for I.P. is a protected action. The Defendants were aware

             of the family’s advocacy and in response the Defendant hide information, delayed the

             disclosure of information and allowed the Defendant, SYLVIA PALLANTE, to

             continue working with children and having access to I.P.

         103.    Plaintiffs have suffered severe emotional distress due to Defendant’s retaliatory

             acts.

     WHEREFORE, S.P. and H.P., individually and on behalf of I.P., demand judgment against the

  Defendant for damages, together with their attorney's fees and costs, and such further relief as the

  court deems just and equitable.

                                              COUNT 6
                                              BATTERY

         104.    Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         105.    On August 21, 2017, defendant, SYLVIA PALLANTE, worked as a classroom aide

             in a Broward County Public School.

         106.    In the course of her employment she worked with I.P.

         107.    I.P. was a student and as such an invitee of the District.

         108.    I.P. was in a school building owned and operated by the District when he was hit

             by Defendant SYLVIA PALLANTE.


                                                   16
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 17 of 25
                                                                     I.P. v. Broward County School Board
                                                                                           Page 17 of 25
                                                                   _______________________________

         109.    On August 21, 2017, defendant, SYLVIA PALLANTE, hit I.P. while he was in the

             cafeteria.

         110.    This violent incident was captured on video tape.

         111.    Defendant, SYLVIA PALLANTE, violated Florida Statute 784.03 by committing

             a battery upon I.P. for hitting I.P.

         112.    As a direct and proximate result of Defendant, SYLVIA PALLANTE’s conduct,

             I.P. suffered not only physical abuse but emotional trauma.

         WHEREFORE, the Plaintiffs, S.P. and H.P., on behalf of I.P sue Defendant, SYLVIA

  PALLANTE for damages in excess of $15,000 including pre-and post judgment interest to the

  extent allowed by law, plus costs and interest, and demands a jury trial of all triable issues.

                                               COUNT 7
                                               BATTERY

         113.    Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         114.    On August 28, 2017, defendant, SYLVIA PALLANTE, worked as a classroom aide

             in a Broward County Public School.

         115.    In the course of her employment she worked with I.P.

         116.    I.P. was a student and as such an invitee of the District.

         117.    I.P. was in a school building owned and operated by the District when he was hit

             by Defendant SYLVIA PALLANTE.

         118.    On August 28, 2017, defendant, SYLVIA PALLANTE, hit I.P. while he was in the

             cafeteria.

         119.    This violent incident was captured on video tape.

                                                    17
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 18 of 25
                                                                     I.P. v. Broward County School Board
                                                                                           Page 18 of 25
                                                                   _______________________________

         120.    Defendant, SYLVIA PALLANTE, violated Florida Statute 784.03 by committing

             a battery upon I.P. for hitting I.P.

         121.    As a direct and proximate result of Defendant, SYLVIA PALLANTE’s conduct,

             I.P. suffered not only physical abuse but emotional trauma.

         WHEREFORE, the Plaintiffs, S.P. and H.P., on behalf of I.P sue Defendant, SYLVIA

  PALLANTE for damages in excess of $15,000 including pre-and post judgment interest to the

  extent allowed by law, plus costs and interest, and demands a jury trial of all triable issues.

                                          COUNT 8
                                    NEGLIENT SUPERVISION

         122.    Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         123.    The Defendants had a legal duty to properly supervise I.P. while he was on a school

             campus.

         124.    Defendants breached such duty by failing to supervise I.P. in a manner that

             protected him from being hit on two separate occasions by the classroom aide.

         125.    The Defendant, SYLVIA PALLANTE, and the BOARD’s agents, employees

             and/or teachers were negligent in their duty to supervise the Plaintiff.

         126.    As a direct and proximate cause of the negligent supervision, the Plaintiff suffered

             injury, both physical and emotional.

         127.    These injuries were entirely preventable.

         128.    The Defendants were negligent in the manner that I.P. was supervised while on the

             school campuses.

         WHEREFORE, the Plaintiffs sue Defendants for damages in excess of $15,000 including

                                                    18
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 19 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 19 of 25
                                                                  _______________________________

     pre-and post judgment interest to the extent allowed by law, plus costs and interest, and

     demands a jury trial of all triable issues.

                                              COUNT 9
                                            NEGLIGENCE

         129.    Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         130.    At all times material, the BOARD owed a duty to I.P. to use reasonable care to

             ensure I.P.’s safety, care, health, and well being by hiring, retaining, assigning,

             supervising and training its faculty who were employed and/or acted as agents in

             supervisory roles, such as Defendant, SYLVIA PALLANTE in her position working

             with students who have disabilities, especially non verbal students. These students are

             some of the most vulnerable in the public school system.

         131.    At all times material, the BOARD was in loco parentis and was held to a standard

             of reasonable protection for the Plaintiff – a disabled child student.

         132.    At all times material, the BOARD knew, or in the exercise of reasonable care

             should have known, that Defendant, SYLVIA PALLANTE was unfit, dangerous and a

             threat to the health, safety, and welfare of I.P. and other disabled students.

         133.    At all times material, the BOARD owed I.P. a duty to investigate Defendant,

             SYLVIA PALLANTE’s past and present conduct and warn I.P. and his parents of the

             potential for harm from Defendant, SYLVIA PALLANTE, disclose its awareness of

             facts regarding Defendant, SYLVIA PALLANTE that created a likely potential for

             harm, provide a safe environment for I.P. from exposure to harmful individuals like

             Defendant, SYLVIA PALLANTE.


                                                   19
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 20 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 20 of 25
                                                                  _______________________________

         134.     At all times material, the BOARD had a duty to ensure that the appropriate

             interventions and accommodations and services and supports were in place for this

             disabled student.

         135.     At all times material, the BOARD had a duty to ensure that the staff working with

             and having contact with I.P. were trained on his disability and his needs and that they

             had the appropriate services, interventions and supports in place to ensure I.P.’s safety

             on a school campus.

         136.     At all times material, the BOARD breached these duties in one or more of the
             following ways:
             a.     Failing to provide a safe environment for I.P. where he would be free from being
                    hit by Defendant, SYLVIA PALLANTE;
             b.     Failing to have policies and procedures in place to protect its students from abuse
                    by employees such as Defendant, SYLVIA PALLANTE;
             c.     Failing to have policies and procedures in place to ensure that other employees
                    report abuses like those committed by Defendant, SYLVIA PALLANTE; and
             d.     Failing to provide the appropriate services and/or training for staff interacting
                    with a disabled student.
         137.     As a further direct and proximate cause of the negligence of the BOARD, I.P. was

             subjected to physical abuse which caused I.P. to suffer physical injury and

             psychological injures along with suffering humiliation, embarrassment, anxiety, loss of

             trust and loss of the capacity for the enjoyment of life.

         WHEREFORE, the Plaintiffs sue Defendant BROWARD COUNTY SCHOOL BOARD

  for damages in excess of $15,000.00 including pre-and post judgment interest to the extend

  allowed by law, plus costs and interest, and demand a trial by jury for all triable issues.




                                                   20
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 21 of 25
                                                               I.P. v. Broward County School Board
                                                                                     Page 21 of 25
                                                             _______________________________

                               COUNT 10
          NEGLIGENT HIRING, TRAINING, SUPERVISION AND RETENTION

       138.   Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

          Complaint as if fully set forth herein.

       139.   At all times material, the BOARD owed a duty to the public and specifically to I.P.,

          a disabled student, to employ qualified and competent employees to work within its

          schools, and specifically within its segregated populations, including Defendant,

          SYLVIA PALLANTE. This duty is even greater in the context of a public school

          where parents have a trust and faith in the leaders, a reliance on those who are chosen

          to lead, and the school acts in loco parentis.

       140.   The BOARD has an extra duty to protect students with disabilities, especially those

          who are nonverbal and receives local, state and federal monies to do the same. This

          duty includes having the appropriate services, supports, interventions and trained staff

          in place to meet the unique needs of each disabled student, including I.P.

       141.   At all times material, the BOARD owed a duty to the public and Plaintiff, I.P., to

          make an appropriate supervision and investigation of its employees, servants, and/or

          agents who were in or would be placed in a position to come into contact with disabled

          students of the BOARD.

       142.   At all times material, the BOARD owed a duty to Plaintiff, I.P. to terminate any

          and all employees, servants and/or agents that it knew or should have known had

          engaged or sought to engage in abusive and/or neglectful conduct with its disabled

          students.

       143.   At all times material, the BOARD owed a duty to Plaintiff, I.P. to make an


                                                21
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 22 of 25
                                                                  I.P. v. Broward County School Board
                                                                                        Page 22 of 25
                                                                _______________________________

          appropriate investigation of its employees, servants, and/or agents who were in or

          would be placed in a position to come into contact with disabled students, and to ensure

          the disabled students’ individual needs were being met and that these students were

          free from excessive physical restraint and isolation.

       144.    At all times material, the BOARD owed a duty to Plaintiff, I.P. to terminate any

          and all employees, servants, and/or agents that it knew or should have known had

          engaged or sought to engage in abusive harmful behavior.

       145.    At all times material, the BOARD owed a duty to the public and Plaintiff, I.P. to

          train its employees, servants, and/or agents to identify when an abuse and/or neglectful

          acts occur, are ongoing or have the potential to occur, and to report it accordingly.

       146.    Defendant knew or in the exercise of reasonable care should have known that by

          allowing Defendant, SYLVIA PALLANTE to have access to disabled students without

          proper supervision or oversight, and/or without the proper supports, interventions,

          accommodations or services, that disabled students were at grave risk of being

          subjected to physical abuse that was used in a punitive manner to discipline the student

          for known problem behaviors that were a clear manifestation of his disability.

       147.    At all times material, the BOARD breached its duty to Plaintiff, I.P. in the following

          ways:

          a.      failing to hire competent and qualified employees, servants, agents and/or agents

                  without proclivities to engage in abusive and neglectful acts against its disabled

                  students;

          b.      failing to hire competent and qualified employees, servants, and/or agents with

                  knowledge and training needed to accurately identify abuse of disabled students,

                                                22
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 23 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 23 of 25
                                                                  _______________________________

                    and act accordingly;

            c.      failing to train its employees, servants and/or agents to work with disabled

                    students with respect and dignity;

            d.      failing to train its employees, servants and/or agents to identify and report when

                    a member of the BOARD staff is attempting to engage in and/or is engaging in

                    abusive and neglectful acts against its disabled students;

            e.      failing to supervise Defendant, SYLVIA PALLANTE in a proper manner to

                    prevent the abuse of its disabled student I.P.;

            f.      failing to train its employees, servants and/or agents to report abusive acts by

                    other employees, servants, and/or agents;

            g.      failing to terminate or reassign those employees, servants, and/or agents who

                    were aware of these actions of Defendant, SYLVIA PALLANTE against I.P. but

                    did nothing to stop or report it;

        148.     As a further direct and proximate cause of the negligence of the BOARD, I.P., has

            suffered physical and psychological injury, humiliation and embarrassment.

     WHEREFORE, Plaintiffs, sue Defendant BROWARD COUNTY SCHOOL BOARD, for

     damages in excess of $15,000.00 including pre-judgment and post judgment interest to the

     extent allowed by law, plus costs and interest, and demand a trial by jury for all triable issues.

                                    COUNT 11
                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


        149. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

                 Complaint as if fully set forth herein.



                                                    23
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 24 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 24 of 25
                                                                  _______________________________

         150. Plaintiffs further allege that the Defendant had knowledge of Plaintiff, I.P.’s

                disability and his needs, however and notwithstanding that knowledge, intentionally

                deprived Plaintiff of his rights. The Defendant withheld vital information from the

                parents and staff working with I.P.

     151.       Based upon the Defendant’s outrageous acts of discrimination and retaliation,

                showing both deliberate and reckless acts, the Defendant intentionally inflicted

                emotional distress unto the Plaintiffs.

         152. As a result of the Defendant’s actions, Plaintiffs suffered damages.

     WHEREFORE, S.P. and H.P., individually and on behalf of I.P., demand a judgment against

  the Defendant for compensatory damages, extreme emotional distress, damages of physical

  discomfort and inconvenience, mental suffering, humiliation, loss of enjoyment of life, punitive

  damages, interest, attorneys’ fee and such further relief as this court deem just and equitable.

                                        COUNT 12
                             FLORIDA EDUCATIONAL EQUITY ACT

         153.    Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 76 of the

             Complaint as if fully set forth herein.

         154.    The Florida Educational Equity Act (FEEA) prohibits discrimination against

             students in the Florida public school system on the basis of race and disability. s.

             1000.05, F.S.

         155.    No person shall be excluded from participation in, be denied benefits of or be

             subjected to discrimination under any public education program or activity.




                                                   24
Case 0:18-cv-62772-BB Document 1 Entered on FLSD Docket 11/14/2018 Page 25 of 25
                                                                    I.P. v. Broward County School Board
                                                                                          Page 25 of 25
                                                                  _______________________________

          156.   The discriminatory and retaliatory acts and omissions by the Defendant resulted in

             the exclusion from participation in, benefits of the public school program.

          157.   As a result of the Defendant’s actions, the Plaintiffs suffered damages.

      WHEREFORE, S.P. and H.P., individually and on behalf of I.P., demand judgment against

  the Defendant, BROWARD COUNTY SCHOOL BOARD, for damages, together with their

  attorney's fees and costs, and such further relief as the court deems just and equitable.

                                       JURY DEMAND


  A TRIAL BY JURY IS DEMANDED FOR ALL ISSUES TRIABLE AS OF RIGHT BY A

  JURY.


  Dated this 14th day of November, 2018.

                                 DISABILITY INDEPENDENCE GROUP, INC.

                                 By:__s/ Stephanie Langer_____
                                        Stephanie Langer, Esq.
                                        Florida Bar No: 149720

                                         2990 Southwest 35th Avenue
                                         Miami, Florida 33133
                                         T: (305) 669-2822 / F: (305) 442-4181
                                         Email: slanger@justDIGit.org
                                                aa@justdigit.org

                                         Maria Cammarata, Esq.
                                         FL Bar# 0164240
                                         Cammarata & Cammarata, P.L.
                                         911 E. Atlantic Blvd., #108A
                                         Pompano Beach, FL 33060
                                         T: 954-802-8423/ F: (954) 692-9184
                                         Email: maria@cammlaw.com

                                         Attorneys for the Plaintiffs



                                                   25
